Citation Nr: 0200731	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-09 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of spinal 
cord injury and brain trauma.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The appellant (also referred to as "claimant") enlisted in 
a Naval Reserve unit beginning in January 1984 in the special 
enlisted rate of Officer Candidate Under Instruction.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision of the Department of Veteran 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
appellant entered notice of disagreement with this decision 
in July 2000; the RO issued a statement of the case in 
November 2001; and the appellant entered a substantive 
appeal, on a VA Form 9, which was received in November 2001.  
The appellant is not shown to have any period of active duty, 
active duty for training or inactive duty for training.


FINDINGS OF FACT

1.  All relevant evidence necessary for a decision on the 
claim for benefits on appeal has been obtained by the RO.

2.  The evidence indicates that the appellant sustained a 
spinal cord injury, brain trauma, and fractures on January 
23, 1985, following his enlistment in the Naval Reserve in 
the special enlisted rate of Officer Candidate Under 
Instruction.

3.  The appellant was not serving on active duty, active duty 
for training, or inactive duty for training when his spinal 
cord injury, brain trauma, and fractures were sustained on 
January 23, 1985.

4. The appellant was not proceeding directly for his Officer 
Candidate training, which was to begin on February 21, 1985, 
when his spinal cord injury, brain trauma, and fractures were 
sustained on January 23, 1985.


CONCLUSION OF LAW

The appellant's claim for service connection for residuals of 
spinal cord injury and brain trauma lacks legal merit.  38 
U.S.C.A. §§ 101(1), (2), (21), (22), (24), 106(d), 1131 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.1, 
3.6, 3.7, 3.303 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  In the letter 
notifying him of the denial of his claim and the subsequent 
statement of the case the appellant was advised of the basis 
for the denial of his claim and what was required to 
establish entitlement to service connection.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the appellant's claim.  As this case turns on the legal 
question of the appellant's status at the time of his 
reported injuries in January 1985, the evidence of record is 
sufficient to decide the claim.  There is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim.  Indeed, the appellant 
has not identified any additional evidence concerning his 
military status at the time of his injuries.  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  As such, there has been no prejudice to the 
appellant that would warrant a remand, the appellant's 
procedural rights have not been abridged, and the Board may 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
The term "veteran" means a person who served in the 
"active" military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d) (2001).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
"disease or injury" incurred or aggravated in the line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an 
"injury" incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2001).  

Any person is considered to have performed active military or 
naval service who has applied for enlistment or enrollment in 
the active military, naval, or air service and who is 
provisionally accepted and directed, or ordered, to report to 
a place for final acceptance into the service, and suffered 
injury or disease in line of duty while going to, or coming 
from, or at such place for final acceptance or entry upon 
active duty, is considered to have been on active duty and, 
therefore, to have incurred such disability in active 
service.  38 C.F.R. § 3.7(o) (2001).  

Inactive duty for training to establish basic eligibility for 
veterans' benefits requires that the appellant first has to 
show that he was disabled from an injury incurred or 
aggravated in the line of duty during such period.  Inactive 
duty for training does not include attendance at an 
educational institution in an inactive status.  38 C.F.R. 
§ 3.6(d)(4)(ii) (2001).  

In this case, the evidence shows that, effective January 19, 
1984, the appellant was enlisted in the U.S. Naval Reserve 
for six years in the special enlisted rate of Officer 
Candidate Under Instruction (Petty Officer Second Class, 
Supply Corps Officer Candidate under 10 U.S.C. § 511(a)).  He 
was issued orders to report to his home address.  He was to 
serve four years of active duty from the date of commission, 
and was to be issued active duty orders to report to Newport, 
Rhode Island, to attend Officer Candidate School.  The 
appellant related that he received orders dated in the Fall 
of 1984 indicating that he had been accepted for training in 
Officer Candidate School, to which he was to report on 
February 21, 1985.  

On January 23, 1985, the appellant sustained a spinal cord 
injury, brain trauma, and fractures during an incident at 
Tennessee State University.  Due to the severity of his 
injuries, he did not attend Officer Candidate School as 
scheduled to begin in February 1985, and he was released from 
his Naval Reserve contract in April 1985.  

At the time of the injury of the spinal cord, brain trauma, 
and fractures in January 1985, the appellant was enlisted in 
the Naval Reserve in the special enlisted rate of Officer 
Candidate Under Instruction.  He was not on active duty, 
active duty for training, or inactive duty for training.  The 
injuries are specifically alleged to have occurred while in 
an inactive Reserve status.  The controlling regulations 
specifically provide that inactive duty for training does not 
include such attendance at an educational institution in an 
inactive status.  38 C.F.R. § 3.6(d)(4)(ii).  Further, the 
appellant does not contend, and the evidence does not 
demonstrate, that at the time he sustained the injuries in 
January 1985 he was actively proceeding for training 
instruction at the Officer Candidate School in Newport, Rhode 
Island, scheduled to begin about a month later in February 
1985.  Although the appellant relates that he had received 
orders to report for duty on February 21, 1985, the evidence 
does not demonstrate that he was actually proceeding directly 
to his place of duty in Newport, Rhode Island at the time he 
was injured.  The injuries were sustained on January 23, 
1985, while the appellant was still at the University of 
Tennessee.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e). 

For these reasons, the Board finds that the appellant was not 
on active duty, active duty for training or inactive duty for 
training and was not a "veteran" as defined by applicable 
law and VA regulations when he was injured in January 1985.  
In addition, he was not shown to have been directly 
proceeding for his training at the time he was injured.  
While the Board recognizes that the appellant had been 
accepted for training, his status at the time he was injured 
does not meet the criteria  for basic eligibility for service 
connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303.  
Accordingly, the Board concludes that, because there is no 
showing of basic eligibility for veterans benefits at the 
time of his injuries, service connection may not be granted 
for residuals of spinal cord injury and brain trauma as a 
matter of law.  38 U.S.C.A. §§ 101(2), (21), (22), (24), 
1110.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

Lacking legal merit, the claim of entitlement to service 
connection for residuals of spinal cord injury and brain 
trauma is denied.



		
STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

